Exhibit 10.4






CHAPARRAL ENERGY, INC.
2020 KEY EXECUTIVE RETENTION PLAN
AWARD NOTICE


Chaparral Energy, Inc. (the “Company”), pursuant to the Chaparral Energy, Inc.
2020 Key Executive Retention Plan (as may be amended, the “Plan”), hereby grants
to the Participant named below a retention payment (the “Retention Payment”) in
the amount set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth in this Award Notice (this “Notice”) and the
Plan, a copy of which is attached hereto and incorporated herein in its
entirety.  Except as otherwise indicated, any capitalized term used but not
defined shall have the meaning ascribed to such term in the Plan.
Participant:
 
Payment Date:
 
Amount of Retention Payment:
$



Acceptance, Acknowledgment and Receipt    


By accepting the Award, the Participant hereby:


•
acknowledges receipt of, and represents that the Participant understands, this
Notice and the Plan; and



•
acknowledges and agrees that this Notice and the Plan set forth the entire
understanding between the Participant and the Company regarding this Award and
supersede all prior oral or written agreements, promises and/or representations
on that subject.



CHAPARRAL ENERGY, INC.
By:
 
 
Name: Charles Duginski
 
Title: Chief Executive Officer

AGREED AND ACCEPTED:
PARTICIPANT
By:        
    Name:
    


